UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4394


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MOHAMMAD HAMMED AHMED, a/k/a MO $, a/k/a MO Money,

                Defendant – Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:10-cr-00113-BR-3)


Submitted:   September 29, 2011           Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Jennifer P. May-Parker, Thomas B. Murphy, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mohammad     Hammed    Ahmed     appeals    the   criminal   judgment

entered following his guilty plea, pursuant to a written plea

agreement, to conspiracy to commit wire fraud and mail fraud, in

violation of 18 U.S.C. § 1349 (2006).                On appeal, counsel filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal but

questioning      whether      the     district          court’s    sentence    was

reasonable.     Ahmed was informed of his right to file a pro se

supplemental brief, but he has not done so.                    The Government has

filed a motion to dismiss the appeal based on the appellate

waiver provision in Ahmed’s plea agreement.                    Ahmed opposes the

motion, arguing that the motion is premature.                   We affirm in part

and dismiss in part.

             We review a defendant’s waiver of appellate rights de

novo.    United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).       “A defendant may waive his right to appeal if that

waiver is the result of a knowing and intelligent decision to

forgo the right to appeal.”               United States v. Amaya-Portillo,

423   F.3d   427,   430    (4th    Cir.   2005)    (internal      quotation   marks

omitted); see United States v. General, 278 F.3d 389, 400 (4th

Cir. 2002) (providing standard).                  Generally, if the district

court fully questions the defendant about the waiver during the

Federal Rule of Criminal Procedure 11 plea colloquy, the waiver

                                          2
is valid and enforceable.              United States v. Johnson, 410 F.3d

137, 151 (4th Cir. 2005).               We will enforce a valid waiver so

long as “the issue being appealed is within the scope of the

waiver.”    Blick, 408 F.3d at 168.

            Our review of the record leads us to conclude that

Ahmed’s waiver of appellate rights was knowing and intelligent.

Turning    to    the    scope    of    the       waiver,    we     conclude     that     the

sentencing issue Ahmed raises on appeal falls within the scope

of   the   appellate      waiver      provision.           Ahmed    was    sentenced     to

twenty-seven       months’         imprisonment,           within         the     advisory

Guidelines range established at sentencing.                        Thus, we grant in

part the Government’s motion to dismiss and dismiss this portion

of the appeal.

            The waiver provision, however, does not preclude our

review of the guilty plea or conviction pursuant to Anders.                               In

accordance with Anders, we have reviewed the entire record and

have found no unwaived and potentially meritorious issues for

review.     We therefore deny in part the Government’s motion to

dismiss and affirm Ahmed’s conviction.

            This       court   requires      that     counsel       inform      Ahmed,    in

writing,    of   his     right   to    petition      the     Supreme      Court    of    the

United States for further review.                     If Ahmed requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

                                             3
withdraw from representation.     Counsel’s motion must state that

a copy thereof was served on Ahmed.        We dispense with oral

argument because the facts and legal conclusions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                                  4